Exhibit 10.16
RESTRICTED STOCK UNIT GRANT AGREEMENT
Effective <DATE>
The Management Compensation Committee (the “Committee”) has selected you to
receive a special Restricted Stock Unit award under the Chevron Corporation
Long-Term Incentive Plan (the “Plan”). Capitalized terms not defined in this
Agreement shall have the same meaning as the defined terms in the Chevron
Corporation Long-Term Incentive Plan, as amended from time to time. This award
is governed by the Plan and is subject to the following special terms:
     1. You have been awarded xx,xxx Restricted Stock Units on <DATE>. The
restrictions on the Restricted Stock Units shall lapse and 100% of the Units
shall vest on the < > anniversary of the grant date, <DATE>. At vesting, the
Restricted Stock Units will be taxable as ordinary income and paid in shares.
     2. No certificate for shares of stock shall be issued at the time the grant
is made and you shall have no right to or interest in shares of stock of the
Corporation as the result of this grant agreement.
     3. In order to receive full payment of this award you must remain in the
employ of the Corporation through <DATE> (the “Full Vesting Date”). The vesting
provisions of this paragraph 3 will apply to this Restricted Stock Unit
agreement only, and will supersede the vesting provisions of the Plan related to
non-qualified stock option and performance share vesting provisions.
     4. You shall be entitled to receive dividend equivalents on your Restricted
Stock Units (i.e. an amount equal to the dividends that would have been payable
with respect to the Restricted Stock Units if they had been shares of stock of
the Corporation) until the respective Restricted Stock Units are paid. Such
dividend equivalents shall be converted to additional Restricted Stock Units as
of the dividend payment date by dividing the amount of the dividend equivalents
by the closing price of a share of stock of the Corporation on the dividend
payment date. Such additional Restricted Stock Units shall vest at the same time
as the Restricted Stock Units with respect to which the dividend equivalent is
paid.
     5. Your Restricted Stock Units shall be paid within 30 days after the date
the Restricted Stock Unit award vests. In no event will payment be made more
than two and one-half months following the end of the calendar year in which the
Restricted Stock Unit award vests. No deferral of the payment date shall be
permitted under this Agreement. Payment of such Restricted Stock Units shall be
in shares and net of any required tax withholding. Vested Restricted Stock Units
shall be valued based on the closing price of a share of stock of the
Corporation on the date of vesting.
     6. The Restricted Stock Units representing this award shall be subject to
adjustment for Recapitalization in the manner provided in the Plan, as it may be
amended from time-to-time.
     7. Prior to distribution of your Restricted Stock Units, if you are
terminated by the Corporation for “Misconduct” as defined in the Plan, the
awards shall be canceled unless the Committee, in its sole discretion, elects
not to cancel such awards. In addition, with respect to any restricted stock
units that became vested and paid after the date of your Misconduct: (i) any
such payment shall be forfeited and (ii) the Corporation may demand that you pay
over to the Corporation any such payment you received.

E-5



--------------------------------------------------------------------------------



 



     8. This award under this Agreement may not be transferred by you during
your lifetime and may not be assigned, pledged or otherwise transferred except
by the laws of descent and distribution.
     9. This Agreement shall not confer on you the right to continued employment
by the Corporation, nor shall this award interfere in any way with the right of
the Corporation to terminate your employment at any time.
     10. This Agreement is not subject to any provisions of the Employee
Retirement Income Security Act (ERISA) of 1974.
This award is subject to your signing the enclosed copy of this agreement and
returning it in the envelope provided. By accepting this award, you agree to
keep this agreement and all of its provisions confidential and not to disclose
any parts thereof to third parties, except that information relating to this
agreement may be divulged (i) to the extent required by any court order, (ii) to
any public authority such as the IRS, (iii) in connection with any tax filing or
(iv) to any financial advisors or tax consultants. Please retain the original of
this Agreement with your important papers.
Accepted:
 

     

E-6